Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action responsive to applicant’s amendment of 12/22/2020.  Claims 1-15 are pending and claims 1-13 are rejected.   Claims 14-15 are objected to.

Priority
	Applicant’s claim of divisional priority to application 14780472 filed 9/25/2015 which is a national stage entry of PCT/SE2014/050341 with International Filing Date: 03/20/2014 which claims priority to application 1350394-1, filed 03/27/2013 in Sweden and application 1350392-5, filed 03/27/2013 in Sweden and application 1350393-3, filed 03/27/2013 in Sweden is acknowledged. 



Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, 3, 4, 1, 10, 11, 12, 13, 20, 8  respectively of U.S. Patent No. /Bjorkmann et al. ‘969 (9770969) in view of Holmes ‘738 (US20070099738). wherein
Bjorkmann et al. ‘969 claims:
(re: cl 1) A hybrid powertrain comprising: a combustion engine (cl1);
and a gearbox with an input shaft and an output shaft (cl1);
a first planetary gear connected to the input shaft  and a first mainshaft 
(cl1);
a first electrical machine connected to the first planetary gear (cl1);
a second electrical machine connected to the second planetary gear (cl1);
at least one gear pair connected to the first planetary gear and to the output shaft (cl1);
and at least another gear pair connected to the second planetary gear and to the output shaft (cl1);

Kim teaches what Holmes ‘738 lacks of:
and a clutch device provided between the combustion engine and the gearbox so that the engine can be disconnected from the gearbox (cl1);
wherein a second planet wheel carrier of the second planetary gear is connected to the second mainshaft (cl1).
Homes ‘738 teaches the unclaimed element of:
and a clutch device provided between the combustion engine and the gearbox so that the engine can be disconnected from the gearbox  (⁋41 engine connected through input shaft #46 to transmission via Clutch #72),
	It would have been obvious at the effective time of the invention for Bjorkmann et al. ‘969 to put a clutch between the engine and gearbox to facilitate smooth engagement of gears and letting a vehicle idle in a stopped vehicle as taught by Holmes ‘738.

Homes ‘738 teaches the unclaimed element of:
(re: cl2) wherein the clutch device is situated between an output shaft of the combustion engine and the input shaft of the gearbox (⁋41 engine connected through input shaft #46 to transmission via Clutch #72),.
	It would have been obvious at the effective time of the invention for Bjorkmann et al. ‘969 to put a clutch between the engine output shaft and gearbox input shaft to facilitate smooth engagement of gears and letting a vehicle idle in a stopped vehicle and the engine output shaft and transmission input shaft are the typical point transfer between the engine and transmission as taught by Holmes ‘738.

Bjorkmann et al. ‘969 further claims:
(Re: cl 3) wherein a countershaft is provided between the respective first and second planetary gears and the output shaft (cl1). 

(re: cl4) wherein the at least one gear pair connected to the first planetary gear and the at least another gear pair connected to the second planetary gear are also connected to the countershaft 
(cl1 ).

(re: cl 5) wherein the first planet wheel carrier of the first planetary gear is connected to a second sunwheel of the second planetary gear (cl3 );
and wherein a first sunwheel of the first planetary gear is connected to the first mainshaft (cl1).

(re: cl 6) wherein a clutch mechanism is provided between the first mainshaft and the output shaft (cl 4).

(re: cl 7) wherein the countershaft is connected to the output shaft via a fifth gear pair (cl 1).

(re: cl 8) A hybrid powertrain according to claim 1, wherein a first rotor of the first electrical machine is connected to a first ring gear of the first planetary gear (cl10);
and that a second rotor of the second electrical machine is connected to a second ring gear of the second planetary gear (Cl 10).



(re: cl 10) A vehicle comprising: an engine and a hybrid powertrain (c12).

(re: cl 11) A method for controlling a hybrid powertrain for effecting gear changes without torque brakes, the hybrid powertrain comprising a combustion engine (Cl 13);
a gearbox having an input shaft  (Cl 13);
an output shaft  (Cl 13);
a first planetary gear  (Cl 13). connected to the input shaft (Cl 13);
a second planetary gear connected to the first planetary gear and a second mainshaft (Cl 13);
a first electrical machine connected to the first planetary gear  (Cl 13);
a second electrical machine connected to the second planetary gear  (Cl 13).;
at least one gear pair connected to the first planetary gear and to the output shaft  (Cl 13).
at least another gear pair situated between and connected to the second planetary gear and to the output shaft (#26-bottom);
and wherein the input shaft is connected to a first planet wheel carrier of the first planetary gear, the method (Cl 13).) of the first planetary gear  (Cl 13);
f) disconnecting rotatable components, of the first planetary gear from one another (Cl 13)
g) connecting the at least another gear pair, which is connected to the second planetary gear (Cl 13);
.h) disconnecting the at least one gear pair which is connected to the first planetary gear (Cl 13);
and I) connecting two rotatable components of the first planetary gear to one another (Cl 13);

wherein a second planet wheel carrier of the second planetary gear is connected to the second mainshaft (Cl 13);
comprising: a) operating a clutch device to disconnect the combustion engine (⁋41 engine connected through input shaft #46 to transmission via Clutch #72),
	It would have been obvious at the effective time of the invention for Bjorkmann et al. ‘969 to put a clutch between the engine and gearbox to facilitate smooth engagement of gears and letting a vehicle idle in a stopped vehicle as taught by Holmes ‘738.

Bjorkmann et al. ‘969 claims:
(re: cl 12) wherein, and then moving a first clutch unit to disconnect the first planet wheel carrier and the first sunwheel from one another (Cl 20)
and further comprising operating the first electrical machine and/or the second electrical machine to balance a torque in the first planetary gear (cl 20).

(re: cl 13.) wherein, at step i), the two rotatable components of the first planetary gear comprise a first sunwheel and a first planet wheel carrier (CL 20) and planet wheel carrier (cl 20).
and further comprising operating the first electrical machine to reach a synchronous speed between the first planet wheel carrier and the first sunwheel cl 20).

Allowable Subject Matter
	Claims 14-15 are objected to as being dependent claims premised upon a rejected base claim but would be allowed if the re-written in independent form or if the limitations of an allowable claim were incorporated within the independent base claim from which this claims depend or if re-written premised upon dependence from an otherwise allowable base claim.  
2 	Claims 1-13 distinguish over the prior art and would be allowable if the double patenting rejections were overcome. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
 	The following is an examiner's statement of reasons for allowance: The prior art neither discloses nor suggests: A hybrid powertrain comprising: a combustion engine,
and a gearbox with an input shaft and an output shaft, a first planetary gear connected to the input shaft  and a first mainshaft, a first electrical machine connected to the first planetary gear,
; a second electrical machine connected to the second planetary gear, ; at least one gear pair connected to the first planetary gear and to the output shaft;; and at least another gear pair connected to the second planetary gear and to the output shaft; and a clutch device provided between the combustion engine and the gearbox so that the engine can be disconnected from the gearbox, and wherein the input shaft is connected to a first planet wheel carrier of the first planetary gear. wherein a second planet wheel carrier of the second planetary gear is connected to the second mainshaft.
	Of particular interest is: Holmes ‘378 which teaches:  A hybrid powertrain comprising: a combustion engine, and a gearbox with an input shaft and an output shaft, a first planetary gear 
and at least another gear pair connected to the second planetary gear and to the output shaft;
and a clutch device provided between the combustion engine and the gearbox so that the engine can be disconnected from the gearbox, and wherein the input shaft is connected to a first planet wheel carrier of the first planetary gear.  Holmes ‘738 does not teach nor suggest in combination: a second planet wheel carrier of the second planetary gear is connected to the second mainshaft.
Of further interest is Kim which teaches: a second planet wheel carrier of the second planetary gear is connected to the second mainshaft.  However it would not have been feasible to combine this feature with the teachings of Holmes ‘378.

Response to Amendments/Arguments
	Applicant’s amendment to the drawings was effective in overcoming the objection to the drawings.  
Applicant’s amendment to claim 10 corrected the defects under 35 USC112 b.  Applicant alleges “electronically” sending in a terminal disclosure to overcome the double patenting rejection.  However, no terminal disclosure is present in the filewrapper.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached on Mon,Tues,Fri..
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Exmr. Michael E. Butler whose telephone number is (571) 272-
6937.  The examiner can generally be reached on Mon, Tues, & Fri.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox, can be reached on (571) 272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
/M.E.B/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655